Citation Nr: 0420194	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He was awarded the Combat Infantryman Badge for 
service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1981 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the veteran's claim 
was transferred to the RO in Cleveland, Ohio.

The RO in Cleveland certified the issue on appeal as whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for bilateral foot 
disability and found that the veteran's claim had been the 
subject of a prior final denial by the RO in Pittsburgh in 
June 1981.  However, in an October 2002 remand, the Board 
found that the veteran had filed a timely notice of 
disagreement with the denial of his claim by the rating 
decision in June 1981 and remanded the matter for issuance of 
a statement of the case.  After the veteran was furnished a 
statement of the case in March 2003, he filed a timely 
substantive appeal in April 2003.  The Board, therefore, 
finds that the issue on appeal is as stated on the first page 
of this decision. 


FINDING OF FACT

A pre-existing bilateral foot disability worsened in severity 
during basic training and combat service in Vietnam.


CONCLUSION OF LAW

Bilateral foot disorders were aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to the veteran's appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to service connection for bilateral foot 
disability.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).  

In April 1968, Dr. S., a private podiatrist, reported that 
she was treating the veteran for acutely infected feet and 
that the infection should be under control within two-to-six 
weeks.  At an examination for induction in May 1968, the 
veteran was found unfit for service.  Although the diagnosis 
on which the finding of unfit for service was made was not 
reported, it appears that the veteran was found unfit on the 
basis of the condition of his feet.  

In December 1968, Dr. R., a private podiatrist, reported that 
he was treating the veteran for excruciating metatarsalgia, 
especially of the right foot, plus bromidrosis with an 
associated fungus condition.  Dr. R. stated that it was his 
understanding that the veteran's condition was chronic. 

The veteran was re-examined for service in March 1969 and 
found to be fit for induction into active service.  At that 
time, however, it was noted that although there was no 
infection, the skin on his feet was breaking down due to too 
much soaking.

Based on the above the Board finds that there is competent 
medical evidence showing that that abnormalities of the 
veteran's feet pre-existed his entry onto active service and 
were noted at the time of his induction such that his feet 
were not presumed sound.

In written statements and in testimony at a hearing in July 
1999, the veteran has stated that during his basic training 
from March to May 1969 his feet were placed into casts at a 
medical facility at Fort Jackson, South Carolina, and the 
casts were changed weekly.  The veteran contended that the 
casting of his feet should have been documented in his 
records.  VA obtained clinical records from Fort Jackson 
dated in March 1968, but those records related to treatment 
for acute bronchitis and not to treatment for the feet.  
Nevertheless, the Board finds that the veteran's statements 
and testimony as to having received treatment for ongoing 
foot problems is credible and consistent with the nature of 
his combat service.  

Moreover, service medical records reflect that in November 
1969, the veteran was seen for a slight fungal infection of 
the feet.  At that time, tinea pedis was noted and hot soaks 
and an ointment were prescribed.  At an examination for 
service separation in February 1971, the veteran's feet were 
reported as normal.

At the hearing in July 1999, the veteran testified that in or 
about 1974 a private podiatrist "broke up my feet" and 
"fused them."  Such records are unavailable.

In May 1981, Dr. E., a private podiatrist, reported that he 
treated the veteran from July 1979 to March 1981, and the 
diagnoses were as follows: Complete fusion, 2-3-4-5 
metatarsophalangeal joints, right; Partial fusion, 2-3-4-5 
metatarsophalangeal joints, left; Calcaneal spur, right; and 
Multiple verrucae, plantar surface, metatarsal area, 
bilaterally. Private X-rays of the veteran's feet in May 1981 
showed: moderate bilateral hallux valgus and minimal 
degenerative arthritis, tarsal navicular and first metatarsal 
phalangeal joint, bilateral.  At a VA examination in May 
1981, the diagnoses were chronic foot strain, calluses on 
feet, and minimal degenerative joint disease of the feet.

In March 1999, Dr. B., a private podiatrist, reported as 
follows:

[The veteran] has a severe hallux abducto valgus 
deformity along with severe metatarsal and deformed 
toes bilaterally.  The patient states that he was 
casted in the service and sent out to march with 
bilateral casts his extremities.  He states that he 
feels that his congenital deformity was aggravated by 
his being in the armed services.  Although [the 
veteran's] deformities are all hereditary in nature, I 
agree that any type of marching and casting of his feet 
would have caused aggravation of the mechanical as well 
as hereditary deformities.

Dr. B.'s opinion, although based in part on the veteran's 
history as to the specific nature of in-service treatment, 
does accurately take into account the fact that the veteran 
is likely to have engaged in marching exercises during in 
basic training to have been required to walk and march 
extensively as an infantryman in Vietnam.  The veteran's 
account of exacerbation of his pre-existing foot disability 
in combat is consistent with the circumstances of his service 
and is accepted under the provisions of 38 U.S.C.A. § 1154 
(West 2002).  Also, although Dr. B. did not examine the 
veteran's feet until decades after his active service, his 
opinion that pre-existing foot problems were aggravated by 
events of service appears to have been derived from an 
application of sound medical principles to an accurate 
medical and service history.  Moreover, Dr. B.'s opinion that 
the veteran pre-existing foot problems, both hereditary and 
mechanical, were aggravated by service is not directly 
refuted by either competent in-service or competent post-
service evidence.  In fact, the Board notes the veteran's 
need for post-service fusion surgery on both feet, a fact 
which also tends to establish that the veteran's pre-existing 
bilateral foot abnormalities were aggravated by service.  
Based on the above, in particular the lack of any convincing 
evidence to show that the veteran's pre-existing foot 
abnormalities did not undergo any increase in severity as a 
result of service, the Board finds that the evidence of 
record supports the veteran's claim and service connection is 
warranted for bilateral foot disorders.


ORDER

Service connection for bilateral foot disorders is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



